                                             Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHAD KESTER,                                      Case No. 19-cv-04205-JST
                                                          Plaintiff,
                                   8
                                                                                              ORDER DENYING REQUEST FOR
                                                   v.                                         PRELIMINARY INJUNCTION
                                   9

                                  10        RALPH DIAZ, et al.,                               ECF No. 2
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION

                                  14            Plaintiff, an inmate at Correctional Training Facility (“CTF”), filed this pro se civil rights

                                  15   action pursuant to 42 U.S.C. § 1983. Now pending before the Court is plaintiff’s request for a

                                  16   preliminary injunction enjoining defendants from housing him on an Non-Designated

                                  17   Programming Facility (“NPDF”) and enjoining the merger of the general population (“GP”)

                                  18   inmates and inmates housed on special needs yard (“SNY”). For the reasons set forth below, the

                                  19   Court DENIES plaintiff’s request for a preliminary injunction. ECF No. 2.

                                  20   II.      BACKGROUND

                                  21            Plaintiff is a convicted sex offender and a drop-out gang member; he has helped law

                                  22   enforcement obtain convictions for at least two GP inmates; and two separate GP gangs have

                                  23   offered a bounty for his death. ECF No. 3 at 3. The complaint alleges that the CDCR’s recent

                                  24   policy of combining Level I and Level II SNY inmates1 and Level I and Level II GP inmates in

                                  25
                                       1
                                  26     Upon being received into the custody of the California Department of Corrections and
                                       Rehabilitation (“CDCR”), inmates are classified according to numerous factors, including but not
                                  27   limited to age, term status, commitment offense, current security level, eligibility for special
                                       programs, enemy of security threat concerns, confidential information, and medical/psychiatric/
                                  28   disability concerns. See 15 Cal. Code Regs. § 3375 et. seq., ECF No. 15-1 at 2. The inmate’s
                                       classification determines his housing placement. A lower classification score indicates lesser
                                              Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 2 of 8




                                   1   the same facility, referred to as Non-Designated Programming Facilities, constitutes deliberate

                                   2   indifference to his safety, in violation of the Eighth Amendment. ECF No. 1.

                                   3            At the time that plaintiff filed this action, he was housed at Salinas Valley State Prison

                                   4   (“SVSP”)’s Level III SNY facility, had a Level II placement score, and had been endorsed for a

                                   5   transfer to California Institute for Men (“CIM”)’s SNY or NDPF, with an alternative transfer to

                                   6   Correctional Training Facility (“CTF”)’s SNY. ECF No. 1 at 4; ECF No. 15-1 at 3 (Marziello

                                   7   Decl.) at ¶ 6. On August 7, 2019, plaintiff was transferred to CTF’s SNY, where he remains

                                   8   housed. ECF No. 15-1 at 3. While CTF has an NDPF, it houses only Level I inmates. Plaintiff is

                                   9   therefore ineligible to be housed on the currently existing CTF NDPF. Id. At the preliminary

                                  10   injunction hearing held before the Court on September 18, 2019, plaintiff stated that Correctional

                                  11   Counselor Juan Lomeli and the captain of his yard had informed him that his SNY yard would

                                  12   convert into a NDPF within the next sixty days. At the same hearing, defendants stated that they
Northern District of California
 United States District Court




                                  13   were unaware of any plans to convert any CTF yard to an NDPF.

                                  14            On August 23, 2019, the Court denied plaintiff’s request for a temporary restraining order

                                  15   enjoining the merger of the GP and SNY populations, but granted plaintiff’s request for a

                                  16   temporary restraining order that enjoined defendants from placing Plaintiff on an NDPF yard or

                                  17   otherwise requiring him to be housed with general population inmates. ECF No. 7. The Court

                                  18   also ordered defendants to show cause why that relief should not issue in the form of a preliminary

                                  19   injunction. Id. Defendants filed a response on September 9, 2019. ECF No. 15. The Court heard

                                  20   argument on the preliminary injunction motion on September 18, 2019. ECF No. 16.

                                  21   III.     TEMPORARY RESTRAINING ORDER

                                  22            Because the standards for issuing a temporary restraining order and a preliminary

                                  23   injunction are “substantially identical,” Stuhlbarg Intern. Sales Co., Inc. v. John D. Brush and Co.,

                                  24   Inc., 240 F3d 832, 839 n.7 (9th Cir. 2001), the Court reviews the findings made by the Court in its

                                  25

                                  26
                                       security control needs and a higher classification score indicates greater security control needs. 15
                                  27   Cal. Code Regs. § 3375(d). CDCR facilities have five levels of security, Level I through Level V,
                                       with Level V being the highest level of security. 15 Cal. Code Regs. § 3377. A Level II inmate
                                  28   refers to an inmate with a classification score which allows him to be housed in a Level II facility.
                                       15 Cal. Code Regs. § 3375.1.
                                                                                         2
                                             Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 3 of 8




                                   1   August 23, 2019 Order issuing a TRO enjoining defendants from placing plaintiff on an NDPF.

                                   2             First, the Court found that there was a likelihood of success on the merits, noting that in

                                   3   Redman v. Cty of San Diego, 942 F.2d 1435 (9th Cir. 1991), the Ninth Circuit granted judgment in

                                   4   favor of a pretrial detainee on a due process failure-to-protect claim where the plaintiff-detainee

                                   5   was raped after being placed in a housing situation that exposed him to harm, specifically a

                                   6   housing situation where an inmate known to be sexually aggressive was housed with the plaintiff-

                                   7   detainee, an eighteen year old with no prior criminal conviction who stood 5’6” tall and weighed

                                   8   approximately 130 pounds. The Court further noted that the Ninth Circuit has found that being

                                   9   known as an informer can expose inmates to violence from other inmates, citing to Valandingham

                                  10   v. Bojorquez, 866 F.2d 1135, 1138 (9th Cir. 1989), and state regulations recognize that inmates

                                  11   convicted of sex offenses may require separate and secure housing, citing to Cal. Penal Code §

                                  12   4002(b). ECF No. 7 at 7-8.
Northern District of California
 United States District Court




                                  13             Second, the Court found that, because of his status as a sex offender and informant,

                                  14   plaintiff could suffer irreparable harm in the form of a severe assault or death if placed on an

                                  15   NDPF yard. ECF No. 7 at 8.

                                  16             Third, the Court found that because plaintiff could suffer a severe assault or death, the

                                  17   balance of equities tipped in his favor. The Court noted that the TRO would simply maintain the

                                  18   status quo. ECF No. 7 at 8.

                                  19             Fourth, the Court found that the TRO would support the public’s interest in protecting

                                  20   inmates’ Eighth Amendment right to be free from deliberate indifference to their safety. ECF No.

                                  21   7 at 8.

                                  22   IV.       PRELIMINARY INJUNCTION

                                  23             A.     Legal Standard

                                  24             Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

                                  25   showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555

                                  26   U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction “must establish that he is likely to

                                  27   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

                                  28   relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”
                                                                                            3
                                           Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 4 of 8




                                   1   Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting

                                   2   Winter, 555 U.S. at 20). The party seeking the injunction bears the burden of proving these

                                   3   elements. Klein v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009). “The Ninth Circuit

                                   4   weighs these factors on a sliding scale, such that where there are only ’serious questions going to

                                   5   the merits’—that is, less than a ‘likelihood of success on the merits’—a preliminary injunction

                                   6   may still issue so long as ’the balance of hardships tips sharply in the plaintiff’s favor’ and the

                                   7   other two factors are satisfied.” Short v. Brown, 893 F.3d 671, 675 (9th Cir. 2018) (quoting Shell

                                   8   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (emphasis in original)).

                                   9   To grant preliminary injunctive relief, a court must find that “a certain threshold showing [has

                                  10   been] made on each factor.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per

                                  11   curiam). Assuming that this threshold has been met, “serious questions going to the merits and a

                                  12   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary
Northern District of California
 United States District Court




                                  13   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and

                                  14   that the injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

                                  15   1135 (9th Cir. 2011) (internal quotation marks omitted).

                                  16          The Prisoner Litigation Reform Act of 1995 (“PLRA”) restricts the power of a court to

                                  17   grant prospective relief in any action involving prison conditions. See 18 U.S.C. § 3626(a).

                                  18   Section 3626(a)(2) permits a court to enter a preliminary injunction “to the extent otherwise

                                  19   authorized by law” but requires that such an order “be narrowly drawn, extend no further than

                                  20   necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive

                                  21   means necessary to correct that harm.” See 18 U.S.C. § 3626(a)(2). The court must give

                                  22   “substantial weight to any adverse impact on public safety or the operation of a criminal justice

                                  23   system caused by the preliminary relief.” Id.

                                  24          B.      Discussion

                                  25          As a preliminary matter, the Court notes that United States Marshal has yet to effect

                                  26   service upon defendants on plaintiff’s behalf, even though the Court ordered service on August 23,

                                  27   2019. ECF No. 7. The Court therefore has no personal jurisdiction over any defendant at this

                                  28   time. See Fed. R. Civ. P. 65(d)(2); Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,
                                                                                          4
                                           Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 5 of 8




                                   1   350 (1999). For the reasons set forth below, however, the Court need not await service because no

                                   2   order will issue against defendants.

                                   3                  1.      Preliminary Injunction Enjoining the Merger of the GP and SNY
                                                              inmate populations
                                   4
                                              The Court DENIES plaintiff’s request for a preliminary injunction enjoining the merger of
                                   5
                                       the GP and SNY inmate populations for the same reasons the Court DENIED plaintiff’s request
                                   6
                                       for a TRO enjoining this merger, as set forth in the Court’s August 23, 2019 order.
                                   7
                                                      2.      Preliminary Injunction Enjoining Defendants from Housing Plaintiff
                                   8                          on an NDPF
                                   9          Plaintiff seeks a preliminary injunction enjoining defendants from housing him on a NDPF

                                  10   or otherwise exposing him to GP inmates. In a declaration dated July 11, 2019, made under

                                  11   penalty of perjury pursuant to 28 U.S.C. § 1746, Plaintiff stated that he feared for his life if he

                                  12   were to be placed on an NDPF yard because he is a convicted sex offender and a drop-out gang
Northern District of California
 United States District Court




                                  13   member; he has helped law enforcement obtain convictions for at least two GP inmates; and two

                                  14   separate GP gangs have offered a bounty for his death. ECF No. 3 at 3. At the September 18,

                                  15   2019 hearing, plaintiff reiterated that he has mobility issues requiring him to use a cane for

                                  16   walking which makes it difficult for him to fend off attacks.

                                  17          Defendants oppose the motion for a preliminary injunction. They argue that the motion is

                                  18   moot because plaintiff is not currently housed with GP inmates and because there are no plans to

                                  19   transfer plaintiff away from his current housing placement in CTF’s SNY. ECF No. 15 at 2. They

                                  20   also argue that the motion fails on the merits because plaintiff has not demonstrated that housing

                                  21   him on an NDPF will expose him to harm. ECF No. 15 at 3-5. In support of this allegation,

                                  22   defendants argue that before an inmate is transferred, his case factors are reviewed by a

                                  23   classification committee who ensure that he is safely and suitably housed, and that his housing

                                  24   placement is again reviewed upon arriving at the receiving institution. Id. Defendants argue that

                                  25   NDPFs are intended to provide an environment focused on positive rehabilitative programming

                                  26   for inmates that wish to abstain from a destructive cycle of violence. Id. at 4. Finally, defendants

                                  27   argue that there is no danger of irreparable harm because there are no plans to transfer plaintiff,

                                  28   plaintiff is not scheduled for another classification review until summer 2020, and the CTF NDPF
                                                                                          5
                                           Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 6 of 8




                                   1   houses only Level I inmates and plaintiff is a level II inmate.

                                   2                            a)    Likelihood of Success on the Merits

                                   3          A party seeking a preliminary injunction is “not required to prove their claim, but only

                                   4   must show that they [are] likely to succeed on the merits.” Glossip v. Gross, 135 S. Ct. 2726,

                                   5   2792 (2015). Courts use different formulations to describe this factor, including “reasonable

                                   6   probability,” “fair prospect,” “substantial case on the merits,” and “serious legal questions . . .

                                   7   raised.” Lair v. Bullock, 697 F.3d 1200, 1204 (9th Cir. 2012) (internal quotation marks and

                                   8   citation omitted); Halcyon Horizons, Inc. v. Delphi Behavioral Health Group, LLC, No. 17-cv-

                                   9   00756-JST, 2017 WL 1956997, at *3 (N.D. Cal. May 11, 2017). “These formulations are largely

                                  10   interchangeable and indicate that, at a minimum, a petitioner must show that there is a substantial

                                  11   case for relief on the merits.” Halcyon Horizons, Inc., 2017 WL 1956997, at *3 (internal

                                  12   quotation marks and citation omitted); Lair, 697 F.3d at 1204. For the reasons discussed in the
Northern District of California
 United States District Court




                                  13   Court’s order granting a temporary restraining order, there is a likelihood that plaintiff will

                                  14   succeed on the merits.

                                  15                            b)    Irreparable Harm

                                  16          A party seeking a preliminary injunction must demonstrate that it “is likely to suffer

                                  17   irreparable harm in the absence of preliminary relief.” Jackson v. City of San Francisco, 746 F.3d

                                  18   953, 958 (9th Cir. 2014) (emphasis added). Plaintiff has alleged that because of his status as a sex

                                  19   offender, a gang dropout and an informant, GP inmates are likely to assault him or attempt to kill

                                  20   him.

                                  21          Defendants do not dispute plaintiff’s status as a sex offender, a gang dropout and an

                                  22   informant; nor do they dispute that two GP gangs have offered a bounty for his death. Defendants

                                  23   argue, however, that their voluntary cessation of the challenged practice (housing plaintiff with GP

                                  24   inmates by placing him on an NDPF) renders the issue moot and is evidence that plaintiff does not

                                  25   face irreparable harm. The Supreme Court has held that voluntary cessation of allegedly illegal

                                  26   conduct by a defendant does not moot a plaintiff’s claim for injunctive relief. Friends of the

                                  27   Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). A request for

                                  28   prospective injunctive relief will be mooted by a defendant’s voluntary cessation of the allegedly
                                                                                          6
                                           Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 7 of 8




                                   1   illegal conduct only if the defendant meets the “formidable burden” of demonstrating that it is

                                   2   “absolutely clear that the alleged wrongful behavior could not reasonably be expected to recur.”

                                   3   Id. at 190. Defendants have failed to meet this burden. Defendants have not asserted that plaintiff

                                   4   will never be housed with GP inmates. Rather, they state that the classification committee will

                                   5   always review plaintiff’s housing to ensure that he is safely and suitably housed. Given that the

                                   6   creation of the NDPFs is based upon the CDCR’s belief that GP and SNY inmates can be safely

                                   7   and suitably housed together and that the NDPFs continue to exist, it seems clear that a

                                   8   classification committee would consider placement in a NDPF to be safe housing for plaintiff.

                                   9   Defendants also state that currently there are no plans to house plaintiff with GP inmates in that

                                  10   there are no plans to change plaintiff’s housing. Given that inmates can be transferred for a

                                  11   variety of reasons and that the CDCR policy is to move towards housing Level I and Level II GP

                                  12   and SNY inmates together on a NDPF, this statement does not make it “absolutely clear” that it
Northern District of California
 United States District Court




                                  13   could not be reasonably expected that CDCR would house plaintiff on a NDPF yard. Thus,

                                  14   plaintiff’s claims are not moot.

                                  15          Nonetheless, even though the claims are not moot, neither is Plaintiff’s prospective harm

                                  16   sufficiently immediate to warrant injunctive relief. Although the defendants’ arguments that

                                  17   plaintiff will never suffer harm are unconvincing, plaintiff also has not established he currently

                                  18   faces the type of immediate threat of irreparable harm necessary to justify injunctive relief. City of

                                  19   Los Angeles v. Lyons, 461 U.S. 95, 102 (1983). Plaintiff need not demonstrate that injury is

                                  20   certain to occur, but there must be “a strong threat of irreparable injury.” Diamontiney v. Borg,

                                  21   918 F.2d 793, 795 (9th Cir. 1990) (internal quotation marks and citation omitted). Here, plaintiff

                                  22   is housed on an SNY yard; his next classification (housing placement) hearing is May 2020; it is

                                  23   not confirmed that his SNY yard will convert to an NDPF within sixty days; and plaintiff has not

                                  24   identified any specific threats within the GP Level I and Level II inmates housed at CTF.

                                  25   Furthermore, should his SNY yard convert to an NDPF, plaintiff will appear before a

                                  26   classification committee to reassess his housing placement. While plaintiff has been designated

                                  27   eligible for NDPF housing, this does not mean he will be placed in an NDPF. His 2019

                                  28   classification found him NDPF-eligible, yet he was housed on the CTF SNY Level II yard. In
                                                                                         7
                                             Case 4:19-cv-04205-JST Document 19 Filed 10/01/19 Page 8 of 8




                                   1   other words, he might be housed with general population inmates, but he might not. “Speculative

                                   2   injury does not constitute irreparable injury sufficient to warrant granting a preliminary

                                   3   injunction.” Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988), citing

                                   4   Goldie’s Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984); see also, e.g., Ahn

                                   5   v. Griego, No. 09-cv-1672-PHX-PGRE, 2011 WL 13190178, at *4 (D. Ariz. Jan. 18, 2011), aff’d,

                                   6   478 F. App’x 442 (9th Cir. 2012) (where inmate was housed in administrative segregation in a cell

                                   7   by himself, unspecific allegations about issues with gang affiliated inmates did not establish that

                                   8   prison policy of housing inmates without regard to gang affiliation constituted likelihood of

                                   9   imminent irreparable harm; request for injunctive relief regarding future housing placement

                                  10   denied); Poslof v. Martel, No. 3:18-CV-00761-MMA-AGS, 2018 WL 4489310, at *2 (S.D. Cal.

                                  11   Sept. 19, 2018) (denying request to enjoin prison policy merging SNY and GP enhanced

                                  12   outpatient and inpatient inmates; finding speculative prisoner’s allegations that, inter alia, the
Northern District of California
 United States District Court




                                  13   policy would not afford him appropriate classification process to secure his safety and that he was

                                  14   at risk of being attacked if housed with GP inmates); Rigsby v. State, No. 11-cv-1696-PHX-DGC,

                                  15   2013 WL 1283778, at *5 (D. Ariz. Mar. 28, 2013) (denying prisoner’s TRO based on fear of

                                  16   potential future injury based on past assaults).

                                  17           Because plaintiff has not established the “immediate threatened injury” that is “a

                                  18   prerequisite to preliminary injunctive relief,” Caribbean Marine Servs., 844 F.2d at 674, the Court

                                  19   need not examine the remaining factors. The Court will deny plaintiff’s motion.

                                  20   IV.     CONCLUSION

                                  21           For the foregoing reasons, the Court DENIES plaintiff’s motion for a preliminary

                                  22   injunction. The temporary restraining order is dissolved. This order terminates ECF No. 2.

                                  23           IT IS SO ORDERED.

                                  24   Dated: October 1, 2019
                                                                                          ______________________________________
                                  25
                                                                                                        JON S. TIGAR
                                  26                                                              United States District Judge

                                  27

                                  28
                                                                                          8
